Title: From John Adams to Boston Patriot, 5 September 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, September 5, 1809.
				
				The moments were so critical, that I felt it my duty
to transmit to Congress every circumstance, and accordingly wrote them three letters on the same day.
1780, Dec. 25th—wrote to Congress: “Affairs are
still in suspense. This day being Christmas, and yesterday Sunday, there was no public exchange held on Easter. But business, and especially stockjobbing, goes on
without ceasing, being conducted at coffee-houses on
Sundays and holidays, when it cannot be done upon
’Change. The English mail which had been interrupted
by contrary winds, for three posts, arrived on Saturday.
The English Gazettes of the 19th, announced that Sir
Joseph Yorke was recalled, and a Dutch war inevitable.
Private letters asserted that the Count De Welderen was
about leaving the British Court; that an embargo was
laid on all Dutch ships in Great Britain; that the stocks
had fallen between two and three per cent; and that a
war was unavoidable. The stockjobbers, Englishmen
and others, at the coffee-houses, had very melancholy
countenances, and more than common anxiety. News
was also propagated from the Hague, that sir Jos. Yorke was gone: others said he had received his orders
to go. As there was no public exchange, the public
judgment is not yet made up, whether there will be war
or not. Some gentlemen of knowledge and experience,
think all this a farce concerted at the Hague, between
Sir Joseph and his friends there (who were indeed all the
friends of the two princely houses of Brunswick and Orange) and the ministry in England, in order to spread an
alarm here; intimidate the States into an answer that
may be accepted with a color of honor; or to do something worse, that is, raise a spirit among the mobility
against the Burgomasters and Mr. Van Berckell, (or, in
other words, to expose them to the fate of Barneveldt,
the De Witts, and Grotius.) I cannot, however, but
be of opinion, that there is more in this, and that the
ministry will carry their rage to great extremities. They
have gone too far to look back, without exposing themselves to ridicule; without emboldening their enemies,
and confounding their friends. A few hours, however,
will throw more light upon this important subject. The
plot must unravel immediately.”I cannot pass this letter without an observation upon it.
This conduct of the court of London, and the court of
Holland, was very skilfully adapted to the constitution
and the state of society in the United Provinces. The
sovereignty, by the constitution, is a pure aristocracy, residing in the regencies, which consist of about four thousand persons. The common sense, or rather the common feelings, of human nature, had instituted, or rather
forced up by violence, an hereditary Stadtholder, to
protect the common people, or democracy, against the
regencies, or aristocracy. But as the Stadtholdership was
always odious to the aristocracy, there had been frequent
disputes between them, which must have terminated in
the expulsion of the house of Orange, and the abolition
of the Stadtholdership, if it had not been for the interposition of the commons, the common people. These having no House of Commons, no House of Representatives
to protect them, or even to petition, had no mode of interposing but by mobs and insurrections—This kind of
democracy has always been dreadful, in all ages and
countries. Accordingly Barneveldt had been sacrificed
at one time, the De Witts at another, and in 1748, more
sacrifices would have been made, if the aristocracy had
not learned some wisdom by tragical experience, and given way in some degree to the popular enthusiasm. If
there is any credit to be given to history or tradition,
there has never existed on this globe a character more
pure, virtuous, patriotic or wise, than John De Witt, or
a greater hero than Cornelius. Yet these two citizens
were murdered by their fellow-citizens at the Hague,
with circumstances of cruelty and brutality too shocking
to describe. Yet the most savage of these assassins is universally believed in Holland, to have received a pension
for life, from our great deliverer King William.The apprehension, at this time, was very general, that
Mr. Van Berckell, and one or two of the Burgomasters,
Hoofdt at least, were to be immolated like the De Witts;
and not a few expected that the American ambassador would
not escape. I do not accuse, nor will I suspect that the two
courts wished to proceed to such bloody extremities, as
in the case of De Witt; but that they expected to excite
insurrections that should compel the republic to submit
to the English policy, there can be little doubt. There
is nothing so instructive to aristocracy and democracy as
the history of Holland, unless we except that of France
for the last five and twenty years: Nothing which ought
so forcibly to admonish them to shake hands, and mutually agree to choose an arbitrator between. Let me not
be misunderstood; I have been too often misunderstood
already, sometimes ignorantly and sometimes wilfully.
I mean not an hereditary arbitrator. An hereditary executive power can be limited by nothing less than
an hereditary aristocracy. When one is admitted, the
other must be, as the only antidote to the poison. A
proper equilibrium may be formed between elective
branches, as well, and perhaps better, than between hereditary ones. And our American balance has succeeded hitherto, as well as that in England, and much better
than that in Holland. May it long endure. But to that
end, in my humble opinion, the President’s office must
be less shackled than it has been.1780, Dec. 25th—wrote to Congress: “The public papers inform us, this morning, that Sir Joseph Yorke
left the Hague on the morning of the 24th, without taking
leave of any body, and bent his course to London, by
the way of Antwerp and Ostend.Sometime in the month of April, a certain British ambassador, who had an inclination to taste the pleasures of
Paris, in his way to Germany, conversing on the subject
of American connections in Holland, said, “To be sure,
the Americans will carry their point, and establish their
independence; but, (with a curse that might have been
expected from a British sailor sooner than a British ambassador) why should they wish to rip open our belly? the
belly of their mother?” When this anecdote was related to me, I answered, the child would never have thought
of hurting the mother, if she had not plucked her nipple
from the boneless gums, and attempted to dash the brains
out. (This, however, was but one of a thousand of the
bitterest expressions which I have heard from Englishmen,
relative to the connection between Holland and America.
Nothing ever galled them so much. They could never
keep their tempers when they spoke or thought of it, and
although they blustered and quarrelled, nothing ever
brought them to a serious sense of their situation and
danger.) The ambassador added, “There will infallibly
be a war between England and Holland before Christmas.” If the war is considered to commence from the
departure of the ambassador, Sir Joseph went off exactly
in time to accomplish the prophecy.Since the departure of Sir Joseph has been generally
known, Amsterdam has been in a fermentation. The
British ministry are cursed as heartily, in general, here, as
any where. Things are said, by our friends, to be in a
very good situation. But I know not what to believe.The English are very bold, I think—They are very
enthusiastical. They are sure of the assistance of Providence. As confident of success against all their enemies,
as the old lady was of relief from want, by drawing a
prize in the lottery.—But have you bought a ticket,
mamma, said her daughter. No, my child, I have no
ticket; but Providence is almighty, and therefore I am
sure of the highest prize, ticket or no ticket.1780, Dec. 28th—wrote to Congress: “The
Dutch say the English are acting the part of the sailor,
who, having quarrelled with three others, and got his
bones broken and his eyes beat out in the squabble,
challenged four more to fight him at the same time, that
he might have it in his power to make up with all seven,
with honor.If the English are not actuated by the same blind and
vindictive passions which have governed them for so many
years, it is impossible to see through their policy. It is
impossible they should be ignorant of the articles of confederation of the neutral powers. These articles, as I am
informed, warrant to all the neutral powers their treaties
with England, and stipulate that if either is attacked after
the 20th of November last, it shall be made a common
cause. If the English should issue letters of marque
against the Dutch, the States General will not issue letters
of marque in return; but will represent the facts to the
Congress of Petersburg, and demand the benefit of the
treaty of armed neutrality; and all the powers who are
parties to that confederation will join in demanding of
England, restitution, and in case of refusal, will jointly
issue letters of marque and reprisal.The political machine that is now in motion, is so vast,
and comprehends so many nations, whose interests are not
easily reconcilable, that it is perhaps impossible for the
human understanding to foresee what events may occur
to disturb it. But, at present, there is no unfavorable
appearance from any quarter. We are in hourly expectation of interesting news from the English, French and
Spanish fleets; from Petersburg; from London, and the Hague; and especially from North America. Every
wheel and spring in the whole political system of Europe
would have its motives rapidly accelerated, by certain
news from America, of any decisive advantage obtained
over Cornwallis in South Carolina; so true it is, that
America is the very centre and axis of the whole.The death of the Empress Queen, it is generally thought,
will make no alteration in the system of Europe; yet it
is possible, that after some time, there may be changes.
None, however, which can be hurtful to us.”				


					John Adams.
				
				
			